[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               AUGUST 30, 2010
                                 No.10-10190                     JOHN LEY
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 1:09-cr-20513-CMA-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

JOSE ANGEL CORTES,
a.k.a. Jose Cortez-Rodriguez,

                                                              Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (August 30, 2010)

Before BLACK, HULL and MARTIN, Circuit Judges.

PER CURIAM:

      A jury found Jose Angel Cortes guilty of aggravated identity theft, in
violation of 18 U.S.C. § 1028A(a)(1). After the verdict was rendered, Cortes

renewed his motion for a judgment of acquittal, which the district court denied.

Cortes appeals the denial of his motion, asserting that the evidence was insufficient

to prove that Cortes knew the false identification documents he used belonged to

another person, a necessary element of the crime. We affirm.

      We review de novo a district court’s denial of a judgment of acquittal on

sufficiency of the evidence grounds, viewing the evidence in the light most

favorable to the Government. See United States v. Frank, 599 F.3d 1221, 1233.

We will uphold a conviction unless the jury could not have found the defendant

guilty under any reasonable construction of the evidence. United States v.

Emmanuel, 565 F.3d 1324, 1333 (11th Cir.), cert. denied, 130 S.Ct. 1032 (2009).

The evidence need not exclude “every reasonable hypothesis of innocence or be

wholly inconsistent with every conclusion except that of guilt.” Id. at 1334

(quotation omitted).

      In order to convict a defendant of aggravated identity theft, the Government

must prove that the defendant “during and in relation to any felony violation [of 18

U.S.C. § 911 (relating to false personation of citizenship)] knowingly transfers,

possesses, or uses, without lawful authority, a means of identification of another

person.” 18 U.S.C. § 1028A(a)(1), (c)(2). The Supreme Court has held that, to be



                                          2
guilty of violating 18 U.S.C. § 1028A(a)(1), a defendant must have known “that

the means of identification at issue belonged to another person.” Flores-Figueroa

v. United States, 129 S.Ct. 1886, 1894 (2009). Since Flores-Figueroa was

decided, this Court has elaborated on the means by which the Government may

prove the requisite knowledge. See United States v. Holmes, 595 F.3d 1255

(2010). In United States v. Holmes, we sustained a defendant’s conviction of

aggravated identity theft under 18 U.S.C. § 1028A(a)(1). Holmes, 595 F.3d at

1258. We held that evidence demonstrating the defendant had repeatedly subjected

her false identity documents to governmental scrutiny and successfully used the

identity documents to obtain a driver’s license, identification card, line of credit,

and passport was sufficient for a reasonable jury to find the defendant knew the

documents belonged to a real person. Id. Similarly, evidence submitted to the jury

in this case demonstrated that Cortes repeatedly submitted his false identity

documents to governmental scrutiny to obtain a Texas identification card, a Texas

driver’s license, and a United States passport.

      Cortes acknowledges that Holmes is both apposite and controlling in this

case, but submits that Holmes was wrongly decided. We are, however, bound by

the decision in Holmes. See United States v. Faris, 583 F.3d 756, 761 (11th Cir.

2009) (holding that only the Supreme Court or this Court sitting en banc can



                                            3
overrule a prior panel decision). As Holmes makes clear that the evidence in this

case was sufficient to allow a reasonable jury to find that Cortes knew the identity

information he used belonged to a real person, as required for a conviction under §

1028A(a)(1). The district court, therefore, did not err in denying Cortes’s motion

for a judgment of acquittal.

      AFFIRMED.




                                          4